DETAILED ACTION
In view of the Board Decision dated January 1, 2021 - Examiner Affirmed in Part, PROSECUTION IS HEREBY REOPENED.  A new Non-Final ground of rejection is set forth below.  See 37 C.F.R. 1.198.
The Director has approved of reopening prosecution by signing below:”
/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is unclear what the inventive structure comprises, noting that the description of FIGS. 1-3 state that they relate to the pocket pouch attached to the disposable diaper (or training pant as to FIG. 3), but the drawings show 100 designating the entirety of the picture while in the description the pocket pouch 100 is attached to the disposable diaper, and therefore it is unclear what structure is the pocket pouch and what structure is the diaper it is attached to; the layers are not clearly shown, particularly how they are layered or how the invention is structured.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rejected under the principles of Res judicata.  The decision by the Patent Trial and Appeal Board of January 1, 2021 affirmed the rejection of claim 4 under 35 USC 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2008/0119812 to Hurwitz (Hurwitz). 
Hurwitz discloses:
With Respect to Claim 1  
A system comprising: a pocket pouch (inner diaper is a pocket pouch to the extent claimed, noting for example use when soiled to form a compact package/pouch for waste, see e.g. [0025], [0036]) releasably coupled to a diaper (outer diaper), the pocket pouch comprising: one or more absorbency layers (super-absorber, see e.g. [0023], [0031], [0033]); a moisture-free liner (liquid impervious plastic sheet, see e.g. [0034], FIG. 1); and one or more resealable strips (either or both edge flap(s) 22 with adhesive coating is a resealable strip as claimed; alternately adhesive is shown as a strip 32 which would also meet this limitation); wherein the pocket pouch is attached to an interior surface of the diaper (e.g. [0031], [0034], FIG. 1).  
With Respect to Claim 2  
The system of claim 1, wherein: the resealable strips comprise adhesive.  
With Respect to Claim 3  
The system of claim 1, wherein: the resealable strips comprise tape (as it is “a narrow flexible strip or band” (https://www.merriam-webster.com/dictionary/tape, retrieved 2/26/2021)).  
With Respect to Claim 5  
The system of claim 1, wherein: the pocket pouch is constructed to hold individually wrapped wipes (inasmuch as it is capable of this use).  
With Respect to Claim 6  
The system of claim 1, wherein: the pocket pouch is constructed to hold disposable bags (inasmuch as it is capable of this use).  
With Respect to Claim 7  
The system of claim 1, wherein: the pocket pouch is constructed to hold a sanitation item (inasmuch as it is capable of this use).  
With Respect to Claim 8  
The system of claim 1, wherein: the pocket pouch is constructed to hold a 5 ounce container of petroleum jelly (inasmuch as it is capable of this use).  
With Respect to Claim 9  
The system of claim 1, wherein: the pocket pouch is constructed to hold a 5 ounce container of lotion (inasmuch as it is capable of this use).  
With Respect to Claim 10  
A system comprising: a pocket pouch (inner diaper is a pocket pouch to the extent claimed, noting for example use when soiled to form a compact package/pouch for waste, see e.g. [0025], [0036]) releasably coupleable to a sanitation item (outer diaper), the pocket pouch comprising: one or more absorbency layers (super-absorber, see e.g. [0023], [0031], [0033]); a moisture-free liner (liquid impervious plastic sheet, see e.g. [0034], FIG. 1); and one or more resealable strips (either or both edge flap(s) 22 with adhesive coating is a resealable strip as 
With Respect to Claim 11  
The system of claim 10, wherein: the sanitation item is a training pant (the outer diaper is a training pant to the extent claimed).  
With Respect to Claim 12  
The system of claim 10, wherein: the sanitation item is bladder leak underwear (the outer diaper is bladder leak underwear to the extent claimed).  
With Respect to Claim 13  
The system of claim 10, wherein: the sanitation item is a sanitary napkin (the outer diaper is a sanitary napkin to the extent claimed).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz as applied to claim 1 above, and further in view of U.S. Patent #8,529,537 to Cohen (Cohen).
With Respect to Claim 4  
Hurwitz discloses the system of claim 1, but does not disclose wherein: the resealable strips comprise Velcro.  
	However, Cohen discloses forming a similar absorbent article with resealable strips (44) as a fastening means to secure parts of the absorbent article together, and that suitable fastening means include hook and loop fasteners (col. 5 line 65 to col. 6 line 3).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cohen, to use hook and loop fasteners for the resealable strips of Hurwitz, for the art known benefits of hook and loop fastener (e.g. ease of separation and reattachment, repeatable separation and attachment without loss of adhesion, adherence not heavily impacted by moisture), as a mere selection of an art appropriate fastener to use and/or as doing so constitutes at most a mere substitution of one art known fastener for another (i.e. selecting hook and loop instead of any particular adhesive).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz in view of U.S. Patent Publication #2004/0092901 to Reece (Reece).
With Respect to Claim 13 
	As an alternative to the rejection of claim 13 above under 35 USC 103, Reece discloses that a sanitary napkin can be sized, shaped, and configured to be positioned between the legs of a wearer and fastened about the waist to contain bodily excretions(see pp 2 and 3), which provides further evidence that the “diaper” construction of Hurwitz can be considered a . 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz in view of Cohen.
With Respect to Claim 1  
	As an alternative to the rejection of claim 1 above under 35 USC 102 using Hurwitz alone, Cohen discloses forming an absorbent article/diaper with a pocket/pouch (60/61) in order to allow for the securement of objects (62) in the pocket/pouch including for example wipes, disposable bags, sanitation items such as hand sanitizer, and lotions.  The pocket/pouch (60) may be generally located at any location on the internal or external surface of the absorbent article (col 6, line 62-67).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cohen, to form the interior diaper with a pocket/pouch (60/61) as taught by Cohen, in order to allow for the securement of objects to the interior diaper for use when removing the interior diaper (e.g. wipes to assist in cleaning, a disposable bag to store the soiled diaper in until it can be properly disposed of, lotions, creams or powders to apply to the infant, etc.) or if desired at some other time (i.e. a user could simply separate the inner diaper and open the pocket/pouch to access the article if it should prove useful in some other situation without needing to remove the inner diaper). 

With Respect to Claims 2-3, and 10-13  
	See the rejections of these claims above using Hurwitz for details as to how the combination also meets all of their limitations.
With Respect to Claim 4  
See the rejections of this claims above using Hurwitz in view of Cohen for details as to how the combination also meets/renders obvious all of its limitations.
With Respect to Claims 5-9  
The system of claim 1, wherein: the pocket pouch is constructed to hold various items (inasmuch as it is capable of this use).   Cohen teaches that the objects 62 held in the pocket pouch 60 maybe various items, including wipes, lotion, cream, disposal bags or sanitation items. See column 9, lines 60-65.
With Respect to claims 8-9
Alternately, although Examiner maintains that the structure as constructed is capable of holding a 5 ounce container of petroleum jelly or lotion, it would have been obvious to one of 
With respect to claim 8
Alternately, Examiner takes official notice that petroleum jelly, like some lotions, is often used to treat irritation and/or as part of a sanitation treatment, and so it would have been obvious to store a 5 ounce container of petroleum jelly in the pocket pouch in order to hold this amount of petroleum jelly to allow its use when desired.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,799,336 to Cooper (Cooper) in view of U.S. Patent #5,244,278 to Robitaille (Robitaille).
With Respect to Claim 10  
	Cooper discloses a system comprising: a pocket pouch (1) releasably coupleable to a sanitation item (bib 20), the pocket pouch comprising: a moisture-free liner (water impermeable layer of flexible material 18); and one or more resealable strips (24, FIGS. 4 and 6); wherein the pocket pouch is attached to an interior surface of the sanitation item (see e.g. abstract, FIG. 6), and a fabric layer (19) for aesthetic purpose, but does not disclose whether or not the material of the fabric layer is absorbent, and so does not disclose an absorbency layer.  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Robitaille, to form the pocket pouch of Cooper with an outer layer of fabric that is absorbent (i.e. an absorbency layer) such as terry cloth, in order to allow the pocket/pouch structure to catch spills, to be used to absorb liquid for cleaning (e.g. the outside of the pouch could be used similarly to a small towel for wiping up a spill), for any other art known benefits of a particular absorbent fabric/terry cloth (e.g. soft to the touch), as a mere selection of an art appropriate fabric to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734           

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734